Name: Commission Regulation (EC) No 2353/2000 of 24 October 2000 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  tariff policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32000R2353Commission Regulation (EC) No 2353/2000 of 24 October 2000 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance Official Journal L 272 , 25/10/2000 P. 0008 - 0009Commission Regulation (EC) No 2353/2000of 24 October 2000amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Commission Regulation (EC) No 1257/1999(2), and in particular Article 10 thereof,Whereas:(1) Commission Regulation (EEC) No 2026/92 of 22 July 1992 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance(3), as last amended by Regulation (EC) No 2352/1999(4), fixes the forecast supply balance for olive oil for Madeira for the period 1 November 1999 to 31 October 2000. In order to permit supplies of olive oil to be made to Madeira during the 2000/2001 marketing year, a forecast supply balance must be established for the period 1 November 2000 to 31 October 2001.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for oils and fats,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2026/92 is hereby amended as follows:1. In the first subparagraph of Article 1(1), "1 November 1999 to 31 October 2000" is replaced by "1 November 2000 to 31 October 2001".2. The Annex is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 November 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 207, 23.7.1992, p. 18.(4) OJ L 282, 5.11.1999, p. 3.ANNEXForecast supply balance for olive oil for Madeira for the period 1 November 2000 to 31 October 2001>TABLE>